CONCUSSING OPINION.
Physician: Competency: Waiver. I vote to concur in the opinion of my learned Brother Paris. It hut applies (not halfheartedly, hut with modest thoroughness) the doctrine of “waiver” to the precise questions really in judgment. Now, waiver is a doctrine not new, anxious or unreasonable, hut, contra, a favorite and familiar doctrine of the law, standing the supreme test of reason, experience and common sense. (Instruments which impugn or maintain all theories.) As I see it, the rule announced does not come to destroy the statute, hut to fulfill the statute in its very soul and sense, that is, its true intendment and meaning. It goes without saying that waiver should not be applied to every case mechanically and without reference to the facts, but with just discrimination and in view of the facts of each case. So used it is constantly applied in court as a most wholesome and useful device in reaching a just end.
LAMM, C. J.
While some of the language of the opinion is a little broad and may have fallen as if dum fervet opus, yet such general language must be read with the concrete case held in judgment (State ex rel. v. St. Louis, 241 Mo. l. c. 238 et seq.) and, so read, it does not mean that if a litigant uses a physician as a witness, that thereby, and without more, every other physician he has ever had at other times, places or occasions, may be thereby allowed to break the seal of professional secrecy. Nor does it mean that if a litigant, saying or doing nothing of substance to lift the statutory veil of secrecy imposed upon sick-room disclosures to his physician (arising by examination, conversation or *40consultation there) his physician may be allowed at the beck and call of the adverse party (and without leave or waiver by the patient-party) to himself break the virgin seal of secrecy or lift its veil.
If the privilege is personal to the party, as abundantly shown by cases cited by my brother, and is thereby held in the hollow of his hand, why may not it be waived by act, conduct, word for the time, place or occasion in hand? If once waived, must the waiver not be held to operate to an extent limited only by logic and reason ? I think so. The scandals in beating down the truth arising from a too harsh and literal interpretation of this law (if unaided and unrelieved by waiver) every one of us knows by experience and observation in the court room.
Green v. Terminal Railroad Ass’n, 211 Mo. l. c. 18, in its general trend and philosophy, seems in right line with the principal opinion. It was there held, in effect, that while the statute was not to be whittled and frittered away by refinements, on one hand, neither was it to be used, on the other, as a scarecrow to frighten away the ascertainment of the truth by investigation. The following excerpt from that case will elucidate the thought in mind, to-wit:
“This statute creates a privilege unknown to the common law. [23 Am. & Eng. Ency. Law (2 Ed.), 83.] In that particular, it stands on a different foot than a similar privilege relating to an attorney and client. As shown by a table prepared by Judge Klein and inserted as a note to Gartside v. Insurance Co., 76 Mo. l. c. 452, such statute was first enacted in New York in 1828 and next in Missouri in 1835 — the Missouri statute being substantially a copy of that of New York. A similar statute was adopted in Michigan, in 1846 and it is not without significance that this court has levied tribute time and again on adjudications of the higher courts of' those two states in interpreting our own statute. S.ee, for example, Gartside v. Insur*41ance Co., 76 Mo. l. c. 451; Groll v. Tower, 85 Mo. l. c. 254, et seq.; Thompson v. Ish, 99 Mo. 174, et seq.
‘ ‘ Though in derogation of the common law, courts have not applied the rule of strict construction sometimes applied to statutes of that character. To the contrary, the right doctrine seems to be that the policy of the statute is an elevated one. It was intended to invite confidence between patient and physician and to prevent a breach of such confidence, and should be so construed as to further its life and purpose. It is obvious, the language of the statute is of such sort that its interpretation and application are troublesome. But, because the task is difficult, shall it be 'made easy by ignoring-it? or by applying the statute automatically to every case and all information? On the one hand, it might be so construed as to fritter away the provisions of the law. On the other hand, it might be so literally construed as to work great mischief in the administration of justice. The ultimate object of every judicial inquiry is to get at the truth. Therefore, no rule of law standing in the way of getting at the truth should be loosely or mechanically applied. The application of such law must be with discrimination so that it may have the legislative effect intended for it and yet the investigation of truth be not unnecessarily thwarted.”. Graves and Brown, JJ., join me in these views.